U.S. Department of Justice

Civil Rights Division
Office ofSpecial Counselfor Immigration-Related
Urrfair Employment Practices - NYA
950 Pennsylvania Ave, NW
Washington, DC 20530
Main (202) 616-5594
Fax (202) 616-5509

August 6, 2013

Jim Cohen
ALA,LEED,AP
SBLM Architects
11430 N Kendall Drive
Suite 310
Miami, FL 33176
Dear Mr. Cohen:
Thank you for contacting the Office of Special Counsel for Immigration-Related Unfair
Employment Practices ("OSC"), This is in response to your email dated June 24, 2013, In your
email, you asked whether it "is discriminatory in hiring practice to require a minimum of a
Bachelor's degree in Architecture from a university/college in the United States. as opposed to
Architecture Degree from any international college,"
OSC is responsible for enforcing the anti-discrimination provision of the Immigration
and Nationality Act ("INA"), codified at 8 U.S,C, § 1324b, OSC investigates and resolves
charges of discrimination with respect to hiring, firing, and recruitment or referral for a fee based
on citizenship or immigration status, or based on national origin, as well as unfair documentary
practices, and retaliation,· More information on OSC can be found on our website,
at www.justice.gov/crt/about/osc, Please note that OSC cannot provide an advisory opinion on
any set of facts involving a particular individual or entity, However, we can provide some
general guidelines regarding employer compliance with the anti-discrimination provision of the
INA, and employer actions under that provision.
In Daiila Kamal-Griffin v, CahillGordon & Reindel, 3 OCAHO no, 568, 1641 (1993), an
Administrative Law Judge held that a law firm did not discriminate on the basis of citizenship
status in violation of the INA's anti-discrimination provision simply by requiring applicants for
associate positions to have their primary legal education in a common law legal system, The
Judge also mentioned that "the type of legal system in which an individual has obtained his or
her primary legal education is a choice umelated to citizenship status," ld. at 1675. The Judge
also noted, however, that a facially neutral requirement, if purposefully adopted or selectively
applied for the purpose of discriminating on the basis of citizenship status, could constitute a
violation of the INA's anti-discrimination provision, ld. at 1672 (citing 52 Fed, Reg, 37,402),

If you have further questions that pertain to the anti-discrimination provision of the INA,
please contact OSC's employer hotline, 800-255-8155, or visit OSC's website at
vvww.justice.gov/crt/about/osc.
We hope this information is helpful. Thank you for contacting OSC.

~1lLSeema Nanda
Deputy Special Counsel

2

